Title: To George Washington from Alexander Hamilton, 23 December 1790
From: Hamilton, Alexander
To: Washington, George



Treasury Department [Philadelphia] December 23d 1790.

The Secretary of the Treasury has the honor respectfully to submit to the President of the United States the propriety of appointing a Keeper for the Light-house at Portland in the District of Maine. The enclosed recommendations from that quarter were transmitted to the Superintendant of the Light-houses of Massachusetts under the idea that the appointment was to be made by him. An enquiry of the member of the house of representatives from that District he appears to be unacquainted with any objections to Mr Delano, but seems to be of opinion that Capt: Greenleaf possesses the qualifications requisite to the satisfactory discharge of the duties of the appointment.
The Secretary begs leave humbly to observe that the latter (Capt. Greenleaf) is said to be a man conversant in nautical affaires,

which may on some occasions render him useful to the navigation, as well as to the revenue of the United States.
The Collector of Boston observes in the letter which covered these testimonials, “that he does not know either of the persons in nomination; Mr Fox & Mr McLellen in very strong terms recommend Mr Delano. Many other gentlemen have been equally warm in their recommendations of Capt: Greenleaf.”

Alexander Hamilton

